Order entered June 4, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01522-CR

                               EX PARTE KEITH D. ROANE

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-86164-04

                                           ORDER
       Appellant’s May 14, 2013 motion seeking to transfer the record from his previous appeal

to the current appeal is GRANTED to the extent of the following relief.

       We DIRECT the Clerk to transfer the reporter’s record filed with the Clerk on

September 25, 2009 from cause no. 05-09-00927-CR styled Keith Douglas Roane v. The State of

Texas into cause no. 05-12-01522-CR.

       We DIRECT the Clerk to file a copy of this order among the papers in cause no. 05-09-

00927-CR.

       The State’s brief shall be due THIRTY DAYS from the date of this order.

       The appeal will be set for submission in due course.


                                                     /s/      DAVID L. BRIDGES
                                                              JUSTICE